DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 03/18/2022 has been entered. Claims 1 and 17 are pending. Claims 2-16 have been canceled. Amendments to the claims have overcome all claim objections and 112 rejections previously set forth. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al., (JP2011008934A, see machine translation filed with prior office action) hereinafter Uchida, in view of Zheng, (US20030113577 A1).
Regarding Claim 1, Uchida discloses a metallic conducting function member (Uchida pg. 3 line 20) used for conducting electricity in a fuel cell stack (Uchida pg. 1 lines 10-13), the metallic conducting function member comprising: 
a conductive metal substrate (base material) (Uchida pg. 3 line 20); 
and a single composite layer comprising a conductive material and a metal oxide hydrophilic material (Uchida pg. 2 lines 21-24, see also Fig. 1, “4”), reading on an inorganic film that is a single thin film, and at least partially and directly covers a surface of the metal base material (Uchida pg. 2 lines 21-24), 
wherein the inorganic film comprises an inorganic metal oxide such as tin oxide (Uchida pg. 4 lines 41-43), that provides corrosion resistance and hydrophilicity, which prevents clogging in the separator grooves (Uchida pg. 5 lines 11-16), and further wherein the tin oxide is necessarily a crystalline thin film, as tin oxide is a crystalline material.
It would have been obvious to one having ordinary skill in the art at the time of filing to select one of the appropriate conductive hydrophilic metal oxides such as tin oxide as taught by Uchida in order to provide hydrophilicity to the separator preventing groove clogs.
Uchida further discloses the inorganic layer includes particularly carbon nano-tubes (CNT's) as a carbon-based conductive material (Uchida pg. 4 lines 26-31) dispersed at a weight ratio concentration of 35-90 wt% (Uchida pg. 4 lines 31-34) overlapping with the claimed range of 20% to 50% (In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, MPEP 2144.05(I)), 
such that the metallic conducting function member has only a single layer covering film on its surface (Uchida pg. 2 lines 21-24, see also Fig. 1, “4”); 
wherein the inorganic film covering the surface of the metal base material has a thickness that is at least 0.1 µm (100 nm) (Uchida pg. 4 lines 20-25) in order to ensure good corrosion resistance, and less than 100 µm in order to prevent cracking and performance deterioration (Uchida pg. 4 lines 23-25), thus overlapping with the claimed range of at least 50 nm (from Claim 1) and equal to or smaller than 500 nm.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the thickness of the inorganic coating layer such that it falls within the claimed range of equal to or larger than 50 nm and equal to or smaller than 500 nm in order to balance cracking and performance deterioration while still maintaining suitable corrosion resistance of the metal substrate. See also MPEP 2144.05(II) as inorganic layer thickness is a result-effective variable. 
Uchida does not disclose wherein the inorganic material further comprises antimony.
In a similar field of endeavor as it pertains to tin oxide (SnO2) (Zheng [0008]) inorganic layers for fuel cells (Zheng [0004]), Zheng teaches further doping the tin oxide SnO-2 with antimony (Sb) (Zheng [0049]) as this increases electrical conductivity to the SnO-2 layer (Zheng [0049]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the tin oxide of Uchida to include an antimony (Sb) dopant as taught by Zheng in order to further improve electrical conductivity of the inorganic layer and one of ordinary skill in the art would have a reasonable expectation that such a dopant would be suitable for use in a similar inorganic layer, and further conductivity is desired by Uchida. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al., (JP2011008934A) hereinafter Uchida, in view of Zheng, (US20030113577A1) as applied to Claim 1 above, and further in view of Baars et al. (US20040076863A1) hereinafter Baars.
Regarding Claim 17, Uchida teaches all of the claim limitations as set forth above. Uchida discloses wherein carbon nanotubes are used in the inorganic layer as set forth above. However, Uchida is silent regarding the specific dimensions of the carbon nanotubes. 
In a similar field of endeavor as it pertains to metal bipolar plates (Baars [0006]), Baars teaches using a carbon nanotube (Baars [0064]) as an electrically conductive additive (Baars [0064]) for a coating on a bipolar plate, preferably carbon nanotubes since they have good resistance to acid environments (Baars [0086], [0087]). Baars further teaches wherein the carbon nanotubes have a diameter of 0.7 and 2.4 nm for single-wall nanotubes (Baars [0087]) or 2 to 50 nm for multi-wall nanotubes (Baars [0087]), both of which fall within the claimed range of 0.4 nm to 50 nm, and Baars also teaches that the nanotubes preferably have a high aspect ratio of greater than 1000 (Baars [0087]), giving a length range of 700 nm to 50,000 nm (50 µm), overlapping with the claimed range of a length of 100 nm to 10 µm.
It would have been obvious to one having ordinary skill in the art at the time of filing to replace the generic carbon nanotubes of Uchida with specific carbon nanotubes, having an appropriate diameter, such as 2-50 nm, and length, such that it overlaps with the claimed range of 100 nm to 10 µm, as taught by Baars, in order to achieve a high aspect ratio nanotube to assure good electrical conductivity and good resistance to acid.

Response to Arguments
Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach the claimed range of the inorganic layer, and teaches an embodiment having a thickness of 21 µm.
However, the examiner submits that this is a preferred thickness that does not limit the disclosed range given by the prior art, which overlaps with the claimed range. Further, the prior art discloses that the thickness has an effect on corrosion resistance and mechanical strength (cracking), and as such one of ordinary skill in the art would have been motivated to optimize the thickness according to desired results. There is nothing argued or pointed to in the specification that suggests that this range is critical or provides unexpected results over the prior art. 
Applicant argues that Zheng does not disclose the features of a crystalline film of tin and antimony and does not disclose including carbon nanotubes, rather discloses a film of tin oxide.
The examiner submits that the claim does not exclude other components from being included in the inorganic film as the claim is currently written. Further it is noted that Zheng is relied upon to teach that doping a tin oxide with antimony, such as the tin oxide used in Uchida, is known to provide increased conductivity, while still providing conductivity and hydrophobicity to the coating layer of Uchida. It is also noted that the thin inorganic film in the specification suggests that the tin and antimony are included in the inorganic layer in the form of oxides as indium tin oxide and antimony trioxide [0024], and during the formation process antimony and tin precursors are mixed in an ethanol solution with carbon nanotubes yielding antimony tin oxide and carbon nanotubes [0025]. Applicant argues that the instant film is an inorganic film of tin and antimony, and not tin oxide as disclosed by Zheng, however this argument does not seem to be supported by the instant specification. Applicant argues when films have different compositions the films have decisively different nature. If there are decisive features that distinguish the claim from prior art, differences arise from features not yet claimed. The examiner proposes a few ways to advance prosecution:
Amend the claim to include closed language “the metallic conducting function member consisting of” so as to exclude additional components; 
Amend the claim to include a negative limitation excluding “resin” from the inorganic film;
Amend the claim to include clarifying limitations as to what the inorganic crystalline film is made of and/or a product by process limitation discussing the method of forming the inorganic crystalline film that overcomes the art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721